 UNIVERSITY CLEANING CO.341bargaining with the Union, did not represent any change in the terms and conditionsof employment of Respondent's maintenance employees.Moreover, the right of Respondent to contract out occasional maintenance workwithout notice to or bargaining with the Union appears to be sanctioned by thecollective-bargaining agreement which was in effect when the maintenance work inissuewas subcontracted.Not only did the said agreement contain no provisionprohibiting or limiting subcontracting by Respondent, but it did contain a broadmanagement-rights clause, reserving exclusively to the Respondent the right tochange its "methods or processes ... to determine the extent to which the plantsshall be operated," and to transfer employees subject only to such factors as seniority.In cases involving the same issue presented herein, the Board has held that similarmanagement-rights clauses in collective-bargaming agreements establish the employ-er's "managerial perogative" unilaterally to make changes of work assignments inthe bargaining unit and to subcontract unit work without transgressing the bargain-ing requirements of the Act, when no substantial impairment of the bargaining unitresults 22Accordingly, for all the foregoing reasons and the lack of impact on unit employ-ment, it is concluded that the Respondent did not violate Section 8(a) (5) of theAct by unilaterally contracting out the maintenance unit work in issue herein. Itwill therefore be recommended that the complaint herein be dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent, The Fafnir Bearing Company, is engaged in commerce andin operations affecting commerce within the meaning of Section 2(6) and (7) of theAct.2.The Union, International Union, United Automobile, Aerospace and Agricul-tural Implement Workers of America, Local No. 133, UAW, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.At all times material herein, the Union has been the representative for thepurposes of collective bargaining of a majority of the employees in the followingunit which is appropriate for such purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees of Respondent employed at its NewBritain and Newington, Connecticut, plants including setup men, but excluding super-intendents, foremen and assistant foremen, supervisors, instructors, office and cler-ical employees, office executives, engineers, office workers and shop clerks, time-keepers, mailmen, chauffeurs, production clerks, dratsmen, shop engineers and shoptechnicians, plant protection employees, nurses and first-aid employees, firemen, andalso excluding all tool makers, diemakers, and apprentices, machinists and machin-ists'helpers employed in departments 61, N61, J61, and 74 together with all otheremployees now in those four departments consisting of tool hardeners, cribmen,stampcutters, errand boys, inspectors, sweepers, grinders, and spindlemen, as well asthose similarly classified workers employed in department 65.4.The Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (5) or (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it is rec-ommended than an order issue dismissingthe complaintin its entirety.=General Motors Corporation (Buick Motor Division Parts Warehouse),149 NLRB40;Kennecott Copper Corporation (Chino Mines Division),148 NLRB 1653,Shell OilCompany,149 NLRB 283.Local 254, Building Service Employees International Union, AFL-CIOandHerbert Kletjian,d/b/a University Cleaning Co.Case No. 1-CC-361.March 1, 1965DECISION AND ORDEROn September 16, 1963, Trial Examiner Harold X. Summersissued his Decision in the above-entitled proceeding, finding that151 NLRB No. 32. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, as amended, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedDecision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices as allegedin the complaint and recommended that they be dismissed.There-after, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.The National Labor Relations Board has reviewed the rulingsof the Trial Examiner made at the hearing and finds that noprejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entire record in this case, includingtheDecision and the exceptions and briefs, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Exam-iner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas its Order the Order recommended by the Trial Examiner, andorders that Respondent Local 254, Building Service EmployeesInternational Union, AFL-CIO, its officers, agents, and representa-tives, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONThis case was heard upon the complaint 1 of the General Counsel of the NationalLabor Relations Board, herein called the Board, alleging that Local 254, BuildingService Employees International Union, AFL-CIO, herein called Respondent, hadengagedin unfair labor practices within the meaning of Section 8(b) (4) (i) and(ii)(B) of the National Labor Relations Act, as amended, herein called the Act.Respondent's answer to the complaint admitted some of the allegations of the com-plaint and denied others; in effect, it denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held before Trial Examiner Harold X.Summers at Boston, Massachusetts, on July 15 and 16, 1963.All parties wereafforded full opportunity to examine and cross-examine witnesses, to argue orally,and to submit briefs.Briefs filed by the General Counsel and by Respondent havebeenfully considered.Upon the entire record in the case, including my evaluation of the witnesses basedupon the evidence and my observation of their demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Charging Party, Herbert Kletjian, is a private individual who is and has beendoing business under the trade name and style of University Cleaning Co ,2 anindividual proprietorship which will hereinafter be called University.University,whose principal office and place of business is located at Cambridge, Massachusetts,acts as a so-called contract cleaner, furnishing cleaning and other janitorial services toi The complaint was issued June 7, 1963. The charge initiating the proceeding wasfiled April25, 1963.2 This case is hereby amended to show the correct name of the Charging Party. UNIVERSITY CLEANING CO.343various customers in Boston, Massachusetts, and vicinity. In the course and conductof its operations, it renders services valued in excess of $50,000 annually toGeneral Electric Company, whose Lynn, Massachusetts, plant itself ships goods topoints outsidetheCommonwealth of Massachusetts valued in excess of $50,000annually and receives goods from points outside the Commonwealth of Massachusettsvalued in excess of $50,000 annually.Contrary to the contention of Respondent, I find that University is an employerengaged in commerce within the meaning of the Act:;And since, as foundinfra,University is the primary employer in the labor dispute involved herein, I find thatthe Board has jurisdiction over this matter .4H. THE UNIONRespondent is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundUniversity's present operation has been in existence since 1950.Since 1954, itssole office-warehouse has been located in two adjoining stores at 59-61 River Streetin Cambridge.Working from the River Street location, University dispatches employees-about40 in number-to various buildings, stores, and other locations in and about the cityof Boston, there to sweep, mop, dust, and perform other janitorial duties.Most ofthis work, but not all, is performed outside the regular business hours of the customer,5and the normal practice of University's employees is to report directly to the locationat which their work is to be performed.Only about 40 percent of the employeeshave occasion, in the course of their employment, to report to the River Street address,and then only for limited periods of time; 6 the rest may voluntarily and informallystop there, but such occurrences are rare.?Respondent was recognized by University as bargaining agent for its employees in1957.8Thereafter, Respondent and University entered into a series of collective-bargaining contracts, the most recent of which expired, by its terms, on May 30, 1962.B. The primary disputeBoth before and after the expiration of the last collective-bargaining contractbetween University and Respondent in May 1962, their representatives met to discussthe terms of a new agreement. (Herbert Kletjian represented University and EldridgeBuffum, Respondent's director of organization, was the main representative forRespondent.)They had at least seven meetings, either at the office of one Thompson,University's labor counsel, or at the offices of the Massachusetts Board of Arbitrationand Conciliation.The last meeting was held at the latter location in December 1962.Negotiations broke down on University's rejection of Respondent's demands for thedeletion of a so-called "20-hour" clauses and for a shortened period of effectivity.isThe parties did not meet after December 1962.11 In March 1963 negotiations8Sxemons Mailing Service,122 NLRB 81, 854Truck Drivers Local Union No. 649, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL (Jamestown Builders Exchange, Inc.),93 NLRB 386, 387.6There is an indication In this record that a number of University's employees haveemployment elsewhere during the day.O For example, a "strip crew"-a group of floor washers and waxers-will regularlyreport at River Street to travel by company truck to and from their workplace of themoment.7 Some go there to pick up paychecks ; but, if they wish, paychecks will be deliveredto them on job locations.8No Board proceeding was involved9University's first contract with Respondent had excluded from coverage by the union-security clause those employees who worked less than 15 hours per week for Univer-sity.In the contract which expired in May 1962, the measure was increased to 20 hours.IUThe suggested termination date was inMarch 1963.iiUnfair labor practice charges were filed by Respondent during the interim period,one with the Board and one with the Commonwealth of Massachusetts 344DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween Respondent and a newly formed association of contract cleaners(of whichUniversity was not a member)resulted in a master agreement which was followedin individual contracts executed between Respondent and various contract cleaners.Subsequent to the fashioning of the master agreement-and this involved three orfour telephone conversations-Buffum,referring to the master agreement,suggestedto Kletjian that they meet to see if they could not "get together."Kletjian referredBuffum to Attorney Thompson,who declined to meet with Respondent on the groundthat Respondent no longer represented a majority of University's employees.12In its answer herein,Respondent denied that it was engaged in a labor dispute withUniversity.At the hearing,counsel was permitted to amend the answer to change itin this respect, and it was stipulated that Respondent was engaged in a primary labordispute with University.Whatever doubts may have been subsequently reraised byRespondent Business Agent Sullivan's testimony that Respondent no longer hadcontractual differenceswithUniversity,had no contract relationship with University,and had"written off" negotiations with University some 9 months earlier, weredispelled by his testimony that there was an "undissolved" [sic; unresolved]disputewith University over its refusal to bargain for all its employees.At any rate,the factsearlier recited herein establish,and I find, that-whether the point of disagreementbe University's failure to come to terms with Respondent,its refusal to bargain forall employees,its refusal to bargain at all, or some combination of these factors-there was,at all times relevant herein,an existing labor dispute between Respondentand University.C. Secondary conduct1.Preliminary factsIn mid-March 1963,Edward T. Sullivan,secretary,treasurer,and business agent ofRespondent,having discussed the matter with Eldridge Buffum,director of organiza-tion, and Sam Kofman,organizer,13 decided the "University situation"had reacheda point at which some action was necessary.At or about the early part of April, herequested and received authorization from Respondent's executive board to commencepicketing when he deemed it appropriate.Thereupon, he decided to wait for favor-able weather.2.The involvement of United AirlinesUnited Airlines, herein called United,14 during at least the past 2 years, has utilizedthe cleaning services of University at three of its locations in Boston:a sales andreservation office at 156 Stewart Street,a ticket office at the Statler-Hilton Hotel, anda ticket office at 8 Federal Street.Each location is cleaned on all operating days,15the work being performed after the close of the regular business day.16Late in March 1963 Kofman visited the Stewart Street office.The secretary toUnited's district sales manager,Arthur Fairbanks,referred him to W. M. Duggan,reservations chief.Kofman informed Duggan that United was using cleaning peoplewho were not union members.He asked if United was satisfied with its cleaningcontractor,to which Duggan answered in the affirmativeWhen Duggan pointed outthat these matters were taken care of out of United's Chicago office,Kofman askedthat that office be apprised of the situation 17During the last week in March, Buffum visited Stewart Street and spoke toDaniel Sudbring,assistant district sales manager for United.Introducing himself, he12 The findings in the above two paragraphs are based upon Kletjian's credited testi-mony(which is uncontradicted in any relevant respect),as supplemented by the creditedtestimony of Respondent'switnesses Buffum and Sullivan"I find that,at all times relevant,Sullivan,Buffum, and Kofman were responsibleagents of Respondent.14The complaint alleges that United, a common carrier engaged in air transportation,annually performs services consisting of the interstate transportation of passengers andfreight valued in excess of $50,000The answer admits,and I find,that United is anemployer engaged in commerce within the meaning of the Act.Is Seven days per week at Stewart Street,6 days at the Statler-Hilton,and 5 days atFederal Street19 One man does all the work at Stewart Street ; another cleans both the Statler-Hiltonand the Federal Street offices.17The findings in this and the six paragraphs next following-allconcernedwithprepicketing conversations-constitute an amalgam of the testimony of witnesses Sud-bring, Duggan,Campbell,Buffum,and KofmanAlthough they differed in minor respects,allwere, in my opinion, credible witnesses. UNIVERSITY CLEANING CO.345asked if Sudbring was aware that United's cleaning contractor did not employ unionmembers, and he asked for permission to speak to the cleaner who (after businesshours) worked at Stewart Street. Permission was granted.On April 10, Kofman went to the ticket office at the Statler-Hilton, where he spoketo John Campbell, chief of ticket sales.He asked if Campbell was aware that theperson who cleaned the office was nonunion and that the cleaning firm was nonunion.Campbell said that he was not.One week later, Kofman returned to the Statler-Hilton office.He asked Campbellif the latter had learned anything more about the subject of their previous conversa-tion.When Campbell said that he had not, Kofman commented that Campbell"would not like to see pickets in front of [United's] ticket office."At this point, itwas suggested that Kofman see Assistant District Manager Sudbring.A few minutes later, on the same day (April 17), Kofman went to Stewart Street,where he spoke with Sudbring. First referring to Sudbring's March conversation withBuffum, reported above, Kofman said that the Local (Respondent) now had authorityto picket United.Sudbring asked when the picketing would start, but Kofman wasunable to tell him; and a meeting with higher United management was arrangedfor next day.Next day, the 18th, Buffum and Kofman met with Fairbanks, the district salesmanager, and Sudbring.Buffum, speaking for Respondent, pointed out that Uni-versity was undermining the wage rates in the industry, was committing unfair laborpractices, and, in general, was destroying Respondent's public image.Fairbanksasked what he would like United to do.When Buffum suggested that they hire acleaner who was a union employee, Fairbanks said that the matter had been broughtto the attention of United's Chicago (main) office but that no reply had been receivedfrom that office; and that, meanwhile, since United was satisfied with University'sservice, there would be no change.He added that he felt Respondent's quarrel waswith University, not with United.At this, Buffum pointed out that United's placesof business would be picketed; he commented that this "would not please" United, acomment with which Fairbanks expressed full agreement.On April 23, Buffum telephoned the Stewart Street office. Fairbanks and Sudbringbeing unavailable, he spoke to Duggan.He said he had been waiting for a Mr.Thompson,18 who was supposed to "come in and clarify the situation"; that Thompsonhad not appeared; and that, consequently, there would be a picket line at Unitednext 19 day.On April 24, picketing commenced at two of United's three Boston offices.Atapproximately 9 a.m. on that day, two men were brought to the Statler-Hilton loca-tion; immediately, they began to pace back and forth on the sidewalk before the ticketoffice with signs bearing the legend, "The contract cleaners employed here are notmembers of Local, 254, AFL-CIO." Shortly thereafter, two pickets carrying identicalsigns appeared at Federal Street.The picketing continued for approximately 2 weeks.During the period, a regularpattern was followed.An automobile would first deliver the Statler-Hilton pickets,then the Federal Street pickets.The former picketed from approximately 9 a.m. to4.30 p.m., the latter from shortly after 9 a.m. to between 4 and 4:30 p in., in eachcase only on days during which the respective offices were open for business.Thus,none of University's employees actually performed work for United while picketingwas going on.As indicated, the picketing at the Statler-Hilton was performed on the sidewalk infront of the office.Along this front wall, there is a doorway to the office leadingonto the street, but, because of a long-standing practice based upon weather considera-tions, this doorway has been locked during certain seasons of the year, including alltimes relevant hereto; and entrance to and exit from the office was accomplishedthrough a doorway leading from the ticket office to the Statler-Hilton Hotel corridor,20the entrance to which was not picketed. In other words. customers and employees ofUnited could and did have access to the ticket office by way of three entrances to thehotel without the necessity of physically crossing a picket line.Only those who mightuse the street entrance to the office 21 would be required to cross the line.At the18Presumably University's attorney19The record shows that the promised picketing would take place "at noonday."(Page 33, line 21.)My recollection, and independent evidence herein, indicate that theexpression used by the witness was "next day." Therecord ishereby correctedaccordingly20This was one of threecorridors leading fromdifferent public streets to the hotel lobby."'Very occasionally-for example,whenthe need totransferbulky luggage calledfor it-thestreet door would be unlocked for a one-time usage. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederal Street ticket office, on the other hand, the picketing took place in front ofthe sole entrance.22The pickets at both places carried the signs earlier described. If asked a questionabout the cause of picketing, the pickets would merely point to the signs.On thebasis of stipulations and other testimony in this record, I find that the pickets neitherpassed out literature nor engaged in any conversations with customers or employeesof United.Nor is there any evidence of communication between Respondent andUnited during the entire period of picketing.23Without giving any notice or explanation to United, Respondent terminated itspicketing.Picketing ceased on May 7 or 8 at Federal Street, on May 9 at theStatler-Hilton.3.The involvement of A & PThe Great Atlantic & Pacific Tea Co., herein called A & P,24 operates a retailgrocery store at 168 Massachusetts Avenue, Boston, Massachusetts. Since this storewas opened, on June 6, 1962, University has furnished it with certain janitorial serv-ices:Once every 3 weeks, after closing hours, a crew of three men wash and wax thefloors; and every Tuesday morning, during store operating hours, employees of Uni-versity wash the windows.Early in April 1963, Buffum had a telephone conversation with Elliott V. Martin,A & P's divisional purchasing agent, among whose duties was the letting of contractsfor services to be furnished A & P's warehouse and stores. Buffum told Martin thatUniversity, whose cleaning services were being utilized at the Massachusetts Avenuestore,was nonunion, that it was undermining conditions in the industry, and that itwas injuring the public image of Respondent.When he noted that permission hadbeen granted to picket University, Martin asked what this had to do with A & P.Buffum said that some of A & P's stores might be involved in the picketing.Martinquestioned Respondent's right to picket A & P's stores, since "you have no fight withus," to which Buffum replied, "We have permission to. I didn't say we were goingto, but we have permission to do it." 25At one point before picketing actually began, Kofman attempted to communicatewith Martin, but his effort was unsuccessful.At 9 a.m. on Monday, April 22, two pickets appeared in front of the MassachusettsAvenue store.They carried signs identical with those used at United, described above.They picketed the front, or customers', entrance on Massachusetts Avenue, but theydid not picket the side emergency exit or the delivery entrance facing another street.There were pickets from 9 a.m. to 4:30 p.m. on Monday through Friday, and onthe following Monday, April 29. (The only employees of University who workedwhile picketing was going on were two window washers, from 10 to 10:30 a.m. onTuesday, April 23.)On the 29th, without explanation, picketing ceased.Duringthe period of picketing, the pickets neither passed out any literature nor engaged inconversations with customers, A & P employees, or delivery people; and, insofar asthis record reveals, no deliveries were affected.4.Miscellaneous findingsRespondent at no time picketed University's premises at River Street in Cam-bridge.Nor did it picket the premises of any other customers of University.a1 The sales and reservation office at Stewart Street was never picketed.Here, theentrance to the building was used by customers and employees of other firms, includingthe employees of contract cleaners working for customers other than United.z3The General Counsel introduced evidence of contacts with United made during theperiod of picketing by at least three cleaning contractors, competitors of University.Each, in effect, sought the cleaning' business now enjoyed by University.The GeneralCounsel broadly insinuates that these contractors' actions should be imputed to Respond-ent and should be construed as evidence of Respondents alleged objective-to causeUnited to cease doing business with UniversitySince an equally plausible explanationwould be that these contractors, realizing that United might be anxious to eliminate anycircumstance with which the picket line would concern itself, saw this as a possible wayto acquire a new customer, I do not regard this testimony as having any bearing uponactions with which Respondent is charged.u The Complaint alleges that A & P, engaged in the retail sale and distribution of foodand related products, annually purchases and receives goods and materials at pointsinside the Commonwealth of Massachusetts from points outside the Commonwealth valuedin excess of $50,000, and has annual sales in excess of $500,000. The answer admits, andI find, that A & P is an employer engaged in commerce within the meaning of the Act.ze The findings in this paragraph are based upon the credited testimony of Martin, assupplemented in pertinent part by Buffum. UNIVERSITY CLEANING CO.347Pursuant to authority granted by Respondent's executive board, the decision topicket United and A & P was made by Sullivan. The picketing was supervised byBuffum, assisted by Kofman, and both of them actually participated in the picketing.I find-and this is uncontroverted-that Respondent was responsible for the picketing.The decision to terminate the picketing was made by Sullivan.The basis for thedecision:"We felt that everybody that we were interested in knew that Universitycleanerswas no longer under agreement with Local 254, specifically the majorpurchasers of the contract cleaning services and the other contract cleaners in theCity of Boston."5.Concluding findingsThe General Counsel, in the complaint and arguments, contends that, by its conduct,Respondent (i) engaged in, and induced or encouraged individuals employed byUnited, A & P, and other persons engaged in commerce or in industries affecting com-merce to engage in, strikes or refusals in the course of their employment to handle ortowork upon goods or to perform services, and (ii) threatened, restrained, andcoerced United, A & P, or such persons-all with an object of forcing or requiringUnited, A & P, or such persons to cease doing business with University. Respondent,in effect, urges that the picketing was not intended to induce, and did not induce,employees to engage in strike action; that the prepicketing conversations betweenRespondent's representatives and those of United and A & P, far from constitutingthreats, coercion, or restraint, amounted to a "gentlemanly" advance notification ofwhat might-and in fact did-take place; that the picketing itself did not restrain orcoerce United or A & P; and that, rather than seeking to force or require United andA & P to cease doing business with University, the sole objective of Respondent wastruthfully to inform the public that University did not employ union members-nothing more.Treating the issues formed by these contentions in inverse order, it is clear, and Ifind, that an object of the picketing 26 was to force or require United, A & P, and "themajor purchasers of [University's] contract cleaning services"to cease doing businesswith University.Before the picketing began, Respondent's representatives suggested,as recited above, that continued use of University's services might result in picketing,a thinly veiled threat which Respondent's counsel himself urges was a forthrightprediction of things to come.A witness for Respondent 27 asked what the prepicket-ing conversations with United representatives were intended to accomplish, consumedpages of this record in what I considered to be unresponsive answers; I can under-stand his problem for,as I see it, his only accurately responsive answer on these factswould have been that United's sole "satisfactory" answer to Respondent would havebeen a switch of contract cleaners.This finding is reenforced by reference to the nature of the picketing. It was con-fined to the premises of neutral employers.28With a minor exception, it took placewhen employees of the primary employer were not on the picketed premises, and thesigns did not clearly identify the employer with whom there was a dispute.29Andneither United nor A & P was purveying to its customers-who might have beeninclined to respect a product boycott picket line-any goods or services furnished bythe primary employer.30""The object specified need not be the sole object.N.L R.B.v.Denver Building andConstruction Trades Council, at al. (Gould & Preisner),341 U.S. 675, 689.27Kofman28This is not to say that, under appropriate circumstances,Respondent could not havepicketed away from University's "home" premises.InternationalBrotherhood of Elec-tricalWorkers, Local Union861, at al(Plauche Electric, Inc.),135 NLRB 25029Thus, in at least two respects, the picketing failed to conform to standards set up inSailors' Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547.80 Respondent's reliance onFruit and Vegetable Packers & Warehousemen,Local, 60,et al. (Tree Fruits Labor Relations Committee,Inc) v. N.L R.B.,308 F. 2d 311(C.A.D.C.),cert.granted June 10, 1963,ismisplacedIn the first place,for reasons stated inInsurance Agents'International Union, AFL-CIO (The Prudential Insurance Companyof America),119 NLRB 768, 772, I am bound by the Board's decision therein, found at132 NLRB 1@72. I note also that circuit courts themselves are in disagreement on thispoint, seeSamuel H Burr & Perfection Mattress & Spring Co., v. N.L R B ,321 F. 2d612 (CA. 5). Finally, the instant case is relevantly distinguishable fromTree Fruitsin that there,as contrasted with this case, the union directed its energies towardpersuading customers not to buy a particular product originating from the primaryemployer,making extraordinary efforts to insure that all other phases of the secondaryemployers continued uninterrupted. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDI reject Respondent's contention that its conversations leading to the picketing andand I here find, that the prepicketing conversations between Respondent's repre-sentatives and representatives of United and A & P constituted threats to picket;attributing rationality to Respondent, I perceive no other, purpose in its (representa-tives') repeated attributions of nonunionness to University, coupled with predictionsof picketing to come.As for the picketing itself, it would appear unnecessary at thistime again to set forth an analysis of congressional action, in the Landrum-Griffinamendments, to close this particular "loophole," the result of which,inter alia,hasbeen held to ban consumer picketing 31 Furthermore, I here reaffirm a ruling I madeat the hearing-that the lack of adverse economic impact upon United or A & P isnot a defense herein.32Whether the picket lines at United and A & P constituted inducement or encourage-ment of employees to refuse to perform services, within the meaning of subsection (i)of Section 8(b) (4), presents a more difficult problem.The General Counsel, in hisarguments, seems to assume that picketing amounting to restraint of an employer auto-matically constitutes inducement or encouragement of employees.Respondent, onthe other hand, contends that there was neither inducement or encouragement northe intention to induce or encourage.In its first decision on point following the 1959 amendments to the Act, the Board,PerfectionMattresscase,33 that all picketing of neutral establishments, such as retail stores, con-stituted unlawful inducement or encouragement on -the theory that a picket linenecessarily invites employees to make common cause with the picketing union.Thisdoctrine was reversed a short time later, however, in theMinneapolis House Furnish-ing case,34 a reversal which was followed by a reconsideration 35 of thePerfectionMattressdecision above referred to.36 It appears that, in each case, the determinationof the fact of inducement or encouragement of employees to strike depends on all thesurrounding circumstances.We must begin, I believe, with the proposition that, generally speaking, a picketline "necessarily invites employees to [make common cause with the strikers and]refrain from working behind it irrespective of the literal appeal of the legends on thepicket signs," 37 and that "the foreseeable consequence, or stated differently, thenatural or probable result, of picketing at an entrance used in part by [secondary]employees is to induce a strike." 38Respondent here picketed entrances used partlyby secondary employees.The legend on the signs-which, I have previously found,demonstrated the secondary nature of the picketing-did nothing to disabuse second-ary employees of a desire that they make common cause with the pickets.Nor didRespondent take affirmative steps, such as those found in theMinneapolis HouseFurnishingandPerfectionMattresscases above referred to, to communicate, eitherdirectly or indirectly, its desire (if one existed) that no employee refuse to cross or towork behind these picket lines.On the other hand, a number of factors are persuasive that there was no desire toinduce or to encourage employee stoppages.There was, in fact, no stoppage, a cir-31 See the Board's analysis and holding inUnited Wholesale and Warehouse Employees,Local 261, etc. (Perfection Mattress & Spring Company),129 NLRB 1014, 1022-1023 (enfd.as to this part inSamuel H. Burr & Perfection Mattress & Spring Co v. N.L.R B., supra)and its reaffirmation inUpholsterers Frame & Bedding Workers Twin City Local61, etc.(MinneapolisHouse Furnishing Company),132 NLRB 40, 43-45.32 The Act does not require that a union's activity be successful to warrant an unfairlabor practice finding.N.L R B v. Associated Musicians,Local802, AFL (GothamBroadcasting Corp. (Station WINS) ),226 F 2d 900, 904-905 (C A. 2).33Sub nom.UnitedWholesale and Warehouse Employees,Local 261,etc,129 NLRB1014, 1019-102134Upholsterers Frame & Bedding Workers Twin City Local 61, etc (MinneapolisHouseFurnishing Company),132 NLRB 40, 41-4235134 NLRB 931.36Upon review by the Fifth Circuit-cited in footnote 30,supra-thisaspect of theBoard's decision was reversedAgain, with due respect to the court, I am constrainedto follow Board precedent037Laundry, Linen Supply & Dry Cleaning Drivers Local No.928,et al. (SouthernService Company, Ltd.),118 NLRB 1435, 1437, enfd. 262 F. 2d 617 (C.A 9).33United Wholesale and Warehouse Employees,Local261, etc.(Perfection MattressSpring Company),125 NLRB 520. UNIVERSITY CLEANING CO.349cumstance which brought no change in Respondent's tacties.39Respondent spe-cifically refrained from picketing the Statler-Hilton'shotelentrances, only throughwhich it might expect to "block" United employees there, and A & P's deliveryentrance, used by employees of other employersFinally, to the extent it picketedentrances used by employees, it did not do so during their normal reporting andleaving times.On balance, I do not believe that it can be said that Respondent's picketing hereineither induced or encouraged, was intended to induce or encourage, or had the neces-sary tendency to induce or encourage employees to refuse to perform services withinthe meaning of Section 8(b) (4) (i) (B); 40 and I so find.IV.THE REMEDYHaving found that Respondent has violated Section 8(b)(4)(ii)(B) of the Act, Ishall recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing factual findings and conclusions and upon theentire record in the case, I come to the following:CONCLUSIONS OF LAW1.University, United, and A & P are employers engaged in commerce within themeaning of Sections 2(6) and (7) and 8(b) (4) of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3.By threatening, coercing, and restraining United and A & P, with an object offorcing or requiring them to cease doing business with University, Respondent hasengaged in unfair labor practices within the meaning of Section 8(b) (4) (ii) (B) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.5.Except for the above, Respondent has not engaged in unfair labor practices asalleged in the complaint herein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Local 254, Building Service EmployeesInternational Union, AFL-CIO, its officers, agents, successors, and assigns, shall:1.Cease and desist from threatening, coercing, or restraining United Airlines, TheGreat Atlantic & Pacific Tea Co., or any other person similarly engaged in commerce,or in an industry affecting commerce, where an object thereof is to force or requirethem to cease doing business with Herbert Kletjian, d/b/a University Cleaning Co.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Post in its business offices and meeting halls, copies of the attached noticemarked "Appendix." 41Copies of such notice, to be furnished by the RegionalDirector for Region 1, shall, after being duly signed by an authorized representativeof Respondent, be posted immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be-taken by Respondent to insure that such notices are not altered, defaced, or coveredby any other material.'By this,I do not mean that Respondent's "lack of success"in achieving its objectIsa good defenseSee footnote 32,supra.But I do consider of some significance isdetermining the motivation for the actions in question, Respondent's reaction to theresults of its conduct.40 I deem it unnecessary to decide here whether the result would have been the, same.if, In fact, any secondary employees did engage in stoppages because of the picket linesand Respondent; put on notice thereof, took no steps to change its course of conduct.41 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice.If the Board's Order is enforced by a decree of a United States Court of'Appeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order." 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Sign and mail copies of said notice to the Regional Director for Region 1 forposting by United Airlines, if willing, at its ticket offices at the Statler-Hilton Hoteland at 8 Federal Street, both in Boston, Massachusetts, and by The Great Atlantic &Pacific Tea Co., if willing, at its retail store at 168 Massachusetts Avenue, Boston,Massachusetts.(c)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken to com-ply herewith 42It is further recommended that the complaint be dismissed insofar as it alleges thatRespondent engaged in, and induced or encouraged individuals employed by United,A & P, or other persons engaged in commerce or in industries affecting commerce toengage in, strikes or refusals in the course of their employment to use manufacture,process, transport, or otherwise handle or work on goods, articles, materials, or com-modities, or to perform services, with an object of forcing or requiring United, A & P,or such other persons to cease doing business with University.12 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 1, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 254, BUILDING SERVICE EMPLOYEES INTERNA-TIONAL UNION, AFL-CIO, AND TO UNITED AIRLINES AND THE GREAT ATLANTIC &PACIFIC TEA CO.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT threaten, restrain, or coerce United Airlines, The Great Atlantic& Pacific Tea Co., or any other employer or person engaged in commerce or inan industry affecting commerce, where an object thereof is to force or requirethem to cease doing business with University Cleaning Co.LOCAL 254, BUILDING SERVICE EMPLOYEESINTERNATIONAL UNION, AFL-CIO,Labor Organization.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, TelephoneNo. 523-8100, if they have any question concerning this notice or compliance with itsprovisions.Local Union 124 of The International Brotherhood of ElectricalWorkers, AFL-CIOandThe Kansas City Star Company.CaseNo. 17-CD-60.March 1, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed on July 22, 1964,by The Kansas City Star Company, herein called the Employer,alleging a violation of Section 8(b) (4) (ii) (D) by Local Union 124of the International Brotherhood of Electical Workers, AFL-CIO,herein called the IBEW or Electricians.Pursuant to notice, ahearing was held on November 16, 17, and 18, 1964, at Kansas151 NLRB No. 36.